      Case 4:19-cv-03026 Document 1 Filed on 08/14/19 in TXSD Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS


 DEBRA ROTHENBERG,

                               Plaintiff,                     Docket No. 4:19-cv-3026

        - against -                                           JURY TRIAL DEMANDED


 THE MUSEUM OF FINE ARTS, HOUSTON

                                Defendant.


                                            COMPLAINT

       Plaintiff Debra Rothenberg (“Rothenberg” or “Plaintiff”) by and through her undersigned

counsel, as and for her Complaint against Defendant The Museum of Fine Arts, Houston

(“MFAH” or “Defendant”) hereby alleges as follows:

                                 NATURE OF THE ACTION

       1.      This is an action for copyright infringement under Section 501 of the Copyright

Act. This action arises out of Defendant’s unauthorized reproduction and public display of a

copyrighted photograph of the World Trade Center on 9-11, owned and registered by

Rothenberg, a professional photographer. Accordingly, Rothenberg seeks monetary relief under

the Copyright Act of the United States, as amended, 17 U.S.C. § 101 et seq.

                                JURISDICTION AND VENUE

       2.      This claim arises under the Copyright Act, 17 U.S.C. § 101 et seq., and this Court

has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1338(a).
      Case 4:19-cv-03026 Document 1 Filed on 08/14/19 in TXSD Page 2 of 4




       3.      Upon information and belief, this Court has personal jurisdiction over Defendant

because Defendant resides and transacts business in Texas and is registered with the Texas

Department of State Division of Corporations.

       4.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b).

                                             PARTIES

       5.      Rothenberg is a professional photographer in the business of licensing her

photographs to online and print media for a fee having a usual place of business at 550 Riverside

Drive, #32, New York, New York 10027.

       6.      Upon information and belief, MFAH is a domestic business corporation organized

and existing under the laws of the State of Texas, with a place of business at 1001 Bissonnet

Street, Houston, Texas 77005. Upon information and belief, MFAH is registered with the Texas

State Department of Corporations to do business in Texas. At all times material hereto, MFAH

has owned and operated a website at the URL: www.MFAH.org (the “Website”).

                                    STATEMENT OF FACTS

       A.      Background and Plaintiff’s Ownership of the Photograph

       7.      Rothenberg photographed the World Trade Center on 9-11 (the “Photograph”). A

true and correct copy of the Photograph is attached hereto as Exhibit A.

       8.      Rothenberg is the author of the Photograph and has at all times been the sole

owner of all right, title and interest in and to the Photograph, including the copyright thereto.

       9.      The Photograph was registered with United States Copyright Office and was

given Copyright Registration Number VA 2-159-418.

       B.      Defendant’s Infringing Activities
      Case 4:19-cv-03026 Document 1 Filed on 08/14/19 in TXSD Page 3 of 4




       10.     MFAH ran the Photograph on the Website. an article on the Website entitled In

1968, music saved Asbury Park. See: https://www.mfah.org/art/detail/79962. A true and correct

copy of the Photograph on the Website and a screenshot of the Photograph on the Website is

attached hereto as Exhibit B.

       11.     MFAH did not license the Photograph from Plaintiff for its Website, nor did

MFAH have Plaintiff’s permission or consent to publish the Photograph on its Website.

                               CLAIM FOR RELIEF
                    (COPYRIGHT INFRINGEMENT AGAINST DEFENDANT)
                               (17 U.S.C. §§ 106, 501)

       12.     Plaintiff incorporates by reference each and every allegation contained in

Paragraphs 1-11 above.

       13.     MFAH infringed Plaintiff’s copyright in the Photograph by reproducing and

publicly displaying the Photograph on the Website. MFAH is not, and has never been, licensed

or otherwise authorized to reproduce, publically display, distribute and/or use the Photograph.

       14.     The acts of Defendant complained of herein constitute infringement of Plaintiff’s

copyright and exclusive rights under copyright in violation of Sections 106 and 501 of the

Copyright Act, 17 U.S.C. §§ 106 and 501.

       15.     Upon information and belief, the foregoing acts of infringement by MFAH have

been willful, intentional, and purposeful, in disregard of and indifference to Plaintiff’s rights.

       16.     As a direct and proximate cause of the infringement by the Defendant of

Plaintiff’s copyright and exclusive rights under copyright, Plaintiff is entitled to damages and

Defendant’s profits pursuant to 17 U.S.C. § 504(b) for the infringement.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests judgment as follows:
      Case 4:19-cv-03026 Document 1 Filed on 08/14/19 in TXSD Page 4 of 4




       1.     That Defendant MFAH be adjudged to have infringed upon Plaintiff’s copyrights

              in the Photograph in violation of 17 U.S.C §§ 106 and 501;

       2.     That Plaintiff be awarded Plaintiff’s actual damages and Defendant’s profits,

              gains or advantages of any kind attributable to Defendant’s infringement of

              Plaintiff’s Photograph;

       3.     That Defendant be required to account for all profits, income, receipts, or other

              benefits derived by Defendant as a result of its unlawful conduct;

       4.     That Plaintiff be awarded punitive damages for copyright infringement;

       5.     That Plaintiff be awarded attorney’s fees and costs;

       6.     That Plaintiff be awarded pre-judgment interest; and

       7.     Such other and further relief as the Court may deem just and proper.

                                 DEMAND FOR JURY TRIAL

       Plaintiff hereby demands a trial by jury on all issues so triable in accordance with Federal

Rule of Civil Procedure 38(b).

Dated: Valley Stream, New York
       August 14, 2019
                                                            LIEBOWITZ LAW FIRM, PLLC
                                                            By: /s/Richard Liebowitz
                                                                 Richard P. Liebowitz
                                                            11 Sunrise Plaza, Suite 305
                                                            Valley Stream, NY 11580
                                                            Tel: (516) 233-1660
                                                            RL@LiebowitzLawFirm.com

                                                         Attorneys for Plaintiff Debra Rothenberg
